Citation Nr: 9922167	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO. 98-15 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to May 1970, 
August 1970 to August 1976, and December 1977 to June 1987.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision of the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO), which reduced the veteran's evaluation for non-
Hodgkin's lymphoma from 100 percent disabling to 
noncompensable.

The veteran and his representative appeared before a Member 
of the Board at a hearing in May 1999.  

At the May 1999 hearing, the veteran raised the issues of 
entitlement to service connection for peripheral neuropathy 
and depression as secondary to non-Hodgkin's lymphoma.  The 
veteran filed a claim raising these issues.  As these issues 
were raised after the case was certified to the Board, the 
RO has not had an opportunity to act upon them.  All steps 
required for jurisdiction have not been satisfied.  More 
recently, the Court again established that jurisdiction 
counts.  Specifically the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, these issues are referred to the 
RO for appropriate action.  Black v. Brown, 10 Vet. App. 279 
(1997).   

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his non-Hodgkin's lymphoma to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

There is no competent evidence of remission of non-Hodgkin's 
lymphoma.


CONCLUSION OF LAW

A 100 percent evaluation for non-Hodgkin's lymphoma is 
restored.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.105(e), 4.117, Diagnostic Code 7715 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran disagreed with the reduction in his evaluation 
for his service-connected non-Hodgkin's lymphoma from 100 
percent to noncompensable.

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  The 
veteran's contentions regarding an increase/restoration of 
his total schedular evaluation for non-Hodgkin's lymphoma are 
deemed sufficient to render his claim plausible.  Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  The veteran has 
not alleged that any records of probative value that may be 
obtained, and which have not already been requested by the VA 
or associated with his claims folder, are available.  The 
Board accordingly finds that the duty to assist, as mandated 
by of 38 U.S.C.A. § 5107(a)(West 1991), has been satisfied. 

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons. 38 
C.F.R. § 3.105(e) (1998).  The law also requires that the 
veteran be given 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  Id.

In this case, the above procedural requirements were met.  
The RO issued a rating decision in February 1998, which 
proposed the reduction in the disability rating for the 
veteran's service-connected Non-Hodgkin's lymphoma.  The 
veteran was advised of the proposed reduction on February 20, 
1998, and that he had 60 days to submit evidence against the 
reduction.  The veteran did not respond.  The RO issued a 
rating decision in April 1998, implementing the proposed 
reductions, effective from July 1, 1998. The veteran was 
notified of this reduction by letter dated April 27, 1998.

Regulation provides further that the effective date of the 
reduction is the last day of the month in which a 60-day 
period from notice of the reduction expires.  38 C.F.R. § 
3.105(e) (1998). The veteran was notified of the reduction on 
April 27, and the 60-day period expired in June 1998.  
Accordingly, making the reduction effective from July 1, 1998 
was proper under the regulation.

In this case, then, the RO applied the regulations regarding 
the procedure for reduction in evaluation properly.  The 
question that remains is whether the evidence on which the 
reduction was based supported the reduction.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991). Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present. 38 
C.F.R. §§ 4.1 and 4.2 (1998); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1998), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor. 38 C.F.R. § 4.3 (1998).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (1998).  When any change in evaluation is to 
be made, the rating agency should assure itself that there 
has been an actual change in the conditions, for better or 
worse, and not merely a difference in thoroughness of the 
examinations or in use of descriptive terms.  38 C.F.R. § 
4.13 (1998).

The Board is required to ascertain in any rating reduction 
case, based upon review of the entire record, whether the 
evidence reflects an actual change in the disability, whether 
the examination reports reflecting such change are based upon 
thorough examination, and whether any improvement actually 
reflects improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  See Brown v. 
Brown, 5 Vet. App. 413, 420-421.

Non-Hodgkin's lymphoma with active disease or during a 
treatment phase shall be rated 100 percent.  Note: The 100 
percent rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination. Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e) of this 
chapter.  If there has been no local recurrence or 
metastasis, rate on residuals.  38 C.F.R. § 4.117, Diagnostic 
Code 7715 (1998).

The veteran has a history of activity and remission of non-
Hodgkin's lymphoma.  In July 1997, an adequate VA examination 
disclosed that the veteran was stage IV with a poor prognosis 
due to cardiac and constitutional problems.  His disease was 
considered to be active.  In a December 1997 rating decision, 
the RO effectively restored a 100 percent evaluation for the 
disease process.  A future examination was conducted.  

In January 1998, a significantly less thorough examination 
was conducted.  Regardless, the examiner stated at "the 
present time his disease may be exacerbated again since he is 
tremendously tired and has night sweats."  At no time did 
the examiner state that the disorder was in remission.   
Although VA may reduce evaluation upon improvement, cessation 
of therapy or inactivity, there must be some evidence that 
supports the decision.  

The statement that the disease may be exacerbated fails to 
establish inactivity.  If the examination was inadequate, 
which it was, the RO was under an obligation to obtain an 
examination that was adequate.  However, the rating decision 
never addressed the comment of the examiner.  The RO merely 
concluded that there was no activity.  The fact that he was 
not undergoing treatment is irrelevant in the absence of 
evidence disclosing inactivity.  The decision of the RO is 
unsupported by competent evidence and the 100 percent 
evaluation is restored.  


ORDER

Restoration of the veteran's 100 percent evaluation for non-
Hodgkin's lymphoma is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

